Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/7/22.  Claims 1-4,9,13,19-20,31,33 are amended.  Claims 6,8,10-11,16,22-30,34 are cancelled.  Claims 1-5,7,9,12-15,17-21,31-33 are pending.
It is noted that claim 31 is identified as “ previously presented”; however, the claim is amended to insert a new limitation.  The  proper identifier should be “ currently amended”.  Appropriate correction is requested.
The previous 112 second paragraph rejection is withdrawn due to the amendment except for claim 3.  The rejection is maintained for claim 3 as explained below.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite because it is unclear what is intended by the limitation “ is selected from the group …”; it is unclear what  the limitation defines.  The Markush group recites selection of starch but the limitation preceeding the group is the gluten-free bread not the starch or flour.  It is unclear what is meant by “ gluten-free bread is selected from the group consisting of non-waxy cassava starch, rice starch or flour, potato starch and mixtures thereof”.
Claim Rejections - 35 USC § 102
Claim(s) 1-2,12-14,18-19,21,31-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vodlamani ( 11,102987).
For claim 1, Vodlamani discloses a gluten baked good comprising pre-gelatinized waxy starch in amount of up to 10% and can be selected from the group including tapioca, a second gluten free starch or flour that is not a waxy cassava starch and a third conventional bakery ingredient.  The pre-gelatinized starches can be a combination of waxy and non-waxy starches where the amylose content can be from about .1% to 5%.  Thus, the amylose content is less than 5% as claimed.  The pre-gelatinized starches can be selected from the group including tapioca which is cassava.  The third components including hydrocolloids, sweeteners, fat,nuts, seeds etc… For claims 2,18, the second starch or flour is native, unmodified starch. For claim 12, the pregelatinized starch is pregelatinized by drum drying.  For claim 13, Vodlamani discloses a method by mixing the starches and water to form a mixture and baking the mixture to form gluten free baked good.  The pre-gelatinized starches can be a combination of waxy and non-waxy starches where the amylose content can be from about .1% to 5%.  Thus, the amylose content is less than 5% as claimed.  The pre-gelatinized starches can be selected from the group including tapioca which is cassava.   For claim 14, the amount of pregelatinized waxy cassava is up to 10%.  For claim 19, the baked good is gluten free.  Vodlamani discloses non-waxy cassava starch, potato starch. For claim 21, Vodlamani discloses non-waxy cassava starch, unmodified rice flour and unmodified potato starch.   For claims 31-33, Vodlamani discloses starch mix comprising up to 10% pregelatinized unmodified waxy cassava starch and a second gluten free starch or flour.  Vodlamani discloses non-waxy cassava starch, unmodified rice flour and unmodified potato starch.    The pre-gelatinized starches can be a combination of waxy and non-waxy starches where the amylose content can be from about .1% to 5%.  Thus, the amylose content is less than 5% as claimed.  The pre-gelatinized starches can be selected from the group including tapioca which is cassava.  (see col. 1,3-5,8)
Claim Rejections - 35 USC § 103
Claims 3-5,7,9,15,17,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodlamani ( 11,102987).
Vodlamani does not disclose the baked product as in claims 3,9,17, the properties as in claims 4-5,7,20, the storing as in claim 15 and the freezing step as in claim 20.
Vodlamani discloses the baked product including crackers and other bakery product.  Thus, it would have been obvious to one skilled in the art to make other baked product including bread, cookie ,cake  etc.. as an obvious matter of choice.  The firmness of the baked product depend on the type of baked product and the parameter would have been within the determination of one skilled in the art through routine experimentation.  The properties of increase in crumb firmness results from the use of pregelatinized waxy cassava.  Thus, it is expected the same properties will be present in the Vodlamani product and method.  It would have been within the skill of one in the art to determine the temperature and time of storage for the baked product to obtain optimal taste through routine experimentation.  It would have been obvious to freeze the baked good when desiring long term storage.  This is known in the art and would have been obvious to one skilled in the art.
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
In the response, applicant argues Vodlamani only discloses use of regular cassava starch in a baked good.  Applicant point to the table 1 disclosing use of cassava starch with 17% amylose.  This argument is not persuasive.  Applicant focuses on one portion of the reference and ignores the total disclosure of the reference.  Vodlamani explicitly discloses on column 1 lines 60-62 that the flour composition contains a pre-gelatinized starch with 1-5% amylose content.  On column 4 lines 36-39, Vodlamani discloses the pre-gelatinized starches can be a combination of waxy and non-waxy and column 8 lines 19-20 disclose the waxy/non waxy varieties can be selected from the group including tapioca.  Thus, it is clear that the pre-gelatinized starch can be selected from pre-gelatinized waxy tapioca starch wherein the amylose content is less than 5%.  The tables pointed out by applicant gives amylose values of variety of starches.  They not disclosure that only those starches are used.  The requirement is the composition containing pre-gelatinized starch with an amylose content of 1-5% and the starch can be selected from waxy tapioca.  The pre-gelatinized starch cannot be just non-waxy starch because such selection would not meet the requirement of the amylose content.  Applicant makes the same argument with respect to the 103 rejection.  The argument is not persuasive for the same reason as for the 102 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 4, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793